        Case 7:20-cv-01959-KMK Document 174
                                        173 Filed 09/23/20
                                                  09/17/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 ALLSTATE INSURANCE COMPANY,                                           C.A. No.7:20-cv-01959-KMK
 ALLSTATE PROPERTY & CASUALTY INSURANCE
 COMPANY,
 ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
 AND ALLSTATE INDEMNITY COMPANY,

                      Plaintiffs,

 v.

 JAMES A. SPINA II, D.C.,
 ANDREA GROSSMAN,
 KIMBERLY A. SPINA,
 MAELIEN SPINA,
 CATSKILL MEDICAL CARE, P.C. (d/b/a MIDDLETOWN
 PHYSICAL THERAPY AND PAIN MANAGEMENT),
 TAMMY GARCIA-KLIPFEL, ESQ., as personal representative of
 the Estate of HERBERT M. GARCIA, M.D., deceased,
 PHYSICAL MEDICINE & DIAGNOSTIC TESTING, P.C.,
 CLIFTON D. BURT, M.D.,
 CHARLES H. BAGLEY, M.D.,
 MIDDLETOWN PHYSICAL THERAPY, P.C. (d/b/a PHYSICAL
 THERAPY OF ORANGE COUNTY),
 ELEANORE B. ROBLES, PT (a/k/a ELEANORE B. ROBLES-
 PARAS, PT),
 MID HUDSON ACUPUNCTURE, P.C.,
 RALPH J. STORM, L.AC.,
 OPEN MRI OF MIDDLETOWN, L.L.C.,
 UPSTATE RADIOLOGY, P.C.,
 ACCREDITED MEDICAL SUPPLY INC.,
 EFFECTIVE MARKETING & COMMUNICATIONS, LLC,
 JJMJ REALTY COMPANY, AND
 ROSWELL REALTY LLC,

                      Defendants.

  ALLSTATE’S RESPONSE TO DEFENDANT, CHARLES BAGLEY’S MOTION TO
  EXTEND AND REQUEST TO SEAL/REDACT PORTIONS OF FILING ECF NO.172
       Pursuant to Fed. R. Evid. 408, Allstate requests that this Honorable Court enter an order

electronically sealing ECF No. 172 which describes, albeit inaccurately, details of settlement

discussions between Allstate and Defendant, Charles Bagley.

                                              -1-
         Case 7:20-cv-01959-KMK Document 174
                                         173 Filed 09/23/20
                                                   09/17/20 Page 2 of 5




       Fed. R. Evid. 408 states in pertinent part, “[e]vidence of the following is not admissible —

on behalf of any party — either to prove or disprove the validity or amount of a disputed claim or

to impeach by a prior inconsistent statement or a contradiction: (1) furnishing, promising, or

offering — or accepting, promising to accept, or offering to accept — a valuable consideration in

compromising or attempting to compromise the claim; and (2) conduct or a statement made during

compromise negotiations about the claim…”

       Despite being dated September 6, 2020, Allstate was only e-mailed a copy of this document

yesterday September 16, 2020. During a conference between the parties relative to Allstate’s

present request to seal/redact statements related to settlement, Bagley indicated he is not an

attorney and did not know he was not supposed to disseminate the details of settlement

communications. He has no opposition to Allstate’s request to seal/redact this information in the

fashion attached hereto as Exhibit A. While it does not appear to be filed on the docket, any

attachment (referenced ECF No. 172, p. 2) to this letter should also be sealed (left off of the docket)

to the extent it references any draft settlement paperwork or details of settlement discussions. To

avoid this in the future, Allstate respectfully requests that this Honorable Court order Defendant

Bagley to confer with Allstate prior to future filings.

       The first filing by Defendant Bagley (ECF No. 172) is a letter submitted to the pro se

department, admitting his guilt relative/his involvement in healthcare fraud, and asserting a claim

for additional time (90 days from a date in the future) to respond to Allstate’s amended complaint.

(ECF No. 59). On or about September 2, 2020, Allstate filed a request for default against Bagley

for failure to respond to Allstate’s amended complaint. (ECF No. 166). As part of its request for

default, Allstate highlighted the following facts:




                                                 -2-
         Case 7:20-cv-01959-KMK Document 174
                                         173 Filed 09/23/20
                                                   09/17/20 Page 3 of 5




    •   On May 28, 2020, Charles Bagley agreed to accept electronic/e-mail service of Allstate’s
        amended complaint. It was served the same day.
    •   Charles Bagley refused to sign a waiver of service form pursuant to Fed. R. Civ. P. 4.
    •   As such, Charles Bagley was formally served in hand with Allstate’s amended complaint
        on or about August 11, 2020. (ECF No. 157)
    •   As of September 1, 2020, and the present, Charles Bagley failed to respond to Allstate’s
        amended complaint in a timely fashion. (ECF No. 161).
        Charles Bagley has been in possession of Allstate’s Amended Complaint for over 110 days

and he now essentially requests another 110 days to respond. Affording a party, even a pro se

litigant, over seven months to respond to a pleading would create an untenable precedent and

additional/unnecessary delays in this litigation. Despite Bagley’s assertions, Allstate did not sue

him to “gain leverage” over him. Allstate sued Charles Bagley, because as he admits in his letter,

he engaged in healthcare fraud-- while working at the Dolson Avenue Medical facilities, which

included Defendant, Physical Medicine and Diagnostic Testing, he participated in a fraudulent

stock transfer relative to Defendant, Catskill Medical Care, and actively participated in a

conspiracy that caused Allstate millions of dollars in damage.

        Allstate maintains that Charles Bagley should be defaulted for his significant delay in

responding to Allstate’s amended complaint. (ECF No. 161). Indeed, even the date on the subject

petition is almost a week after the latest deadline to respond to Allstate’s complaint; to say nothing

of the fact that Allstate provided Bagley with the amended complaint in May, by agreement. 1

        In the event that this Honorable Court is not inclined to default Bagley despite these delays,

Bagley must be ordered to answer Allstate’s amended complaint in the near future; not on January

14, 2021 as he requests. Bagley must admit the allegations, deny the allegations or refuse to answer

the allegations in Allstate’s complaint. In such a scenario, Allstate would not object to an extension


1
 Nowhere in Bagley’s petition (ECF No. 172) does he deny that he has been in possession of Allstate’s amended
complaint package since May.

                                                    -3-
            Case 7:20-cv-01959-KMK Document 174
                                            173 Filed 09/23/20
                                                      09/17/20 Page 4 of 5




   until October 23, 2020, at the latest, for Bagley to respond to the complaint. This date affords

   Bagley an additional 36 days to answer, would be after his sentencing and allow all parties to go

   into the October 28, 2020 conference fully prepared to move forward to the discovery phase of

   this litigation. (ECF No. 171). Allstate would otherwise request that no additional extensions be

   granted to Bagley or any other defendant relative to pleadings. Besides this request from a pro se

   litigant, the parties should close and move passed the pleading phase, given that this case has been

   pending for over six months.

                                                 Respectfully submitted,
Granted in part and denied in part. The          SMITH & BRINK, P.C.,
Clerk of the Court is respectfully
requested to place under seal the                /s/ Hugh C.M. Brady, Esq.
document at ECF 172. The Court will              Richard D. King, Jr. (pro hac vice)
not order Dr. Bagley to confer with              rking@smithbrink.com
Allstate prior to filings. Dr. Bagley is         Nathan A. Tilden (pro hac vice)
instructed to file an appearance, and to         ntilden@smithbrink.com
submit his Answer by 10/23/2020. No              Shauna L. Sullivan (pro hac vice)
further extensions will be given. The            ssullivan@smithbrink.com
                                                 Michael W. Whitcher (pro hac vice)
Clerk of the Court is respectfully
                                                 mwhitcher@smithbrink.com
requested to mail a copy of this memo
                                                 Hugh Brady (pro hac vice)
endorsement to Dr. Bagley at 5715
                                                 hbrady@smithbrink.com
North Tischer Rd., Duluth, MN 55804.             Emily S. Schierhorst
9/23/2020                                        eschierhorst@smithbrink.com
White Plains, NY                                 1325 Franklin Ave, Suite 320
                                                 Garden City, New York 11530
                                                 Ph: (347) 710-0050
                                                 Attorneys for the Plaintiffs,
                                                 Allstate Insurance Company, Allstate Property &
                                                 Casualty Insurance Company, Allstate Fire &
                                                 Casualty Insurance Company, and Allstate
                                                 Indemnity Company,

   Dated: September 17, 2020




                                                   -4-
         Case 7:20-cv-01959-KMK Document 174
                                         173 Filed 09/23/20
                                                   09/17/20 Page 5 of 5




                                CERTIFICATE OF SERVICE
       I, Hugh C.M. Brady, Esq., counsel for the plaintiffs, hereby certify that the on the 17th day
of September, 2020, a copy of the foregoing was filed electronically. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system and emailed to
Defendant Charles Bagley in the same fashion he served his letter motion for an extension.

                                              /s/ Hugh C.M. Brady, Esq.
                                              Hugh C.M. Brady, Esq.

Dated: September 17, 2020




                                                -5-
